Citation Nr: 0305240	
Decision Date: 03/20/03    Archive Date: 04/03/03

DOCKET NO.  02-09 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines




THE ISSUE

Whether the claimant has met the basic eligibility 
requirements for U.S. Department of Veterans Affairs (VA) 
disability benefits.  





ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel





INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2002 rating decision by the Department of 
Veterans Affairs (VA) Manila, Philippines Regional Office 
(RO).  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the claimant's appeal.  

2.  The National Personnel Records Center (NPRC) certified 
that the claimant has no valid military service in the U. S. 
Armed Forces in the Far East or the Commonwealth Army of the 
Philippines or verified guerilla service.  


CONCLUSION OF LAW

The claimant's eligibility for VA benefits based on service 
is not established.  38 U.S.C.A. § 107 (West 2002); 38 C.F.R. 
§ 3.40, 3.41 (2002) (formerly 38 C.F.R. §§ 3.8 and 3.39, 
redesignated and amended at 66 Fed. Reg. 66767 (Dec. 27, 
2001))..


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was signed 
into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West 2001). 

To implement the provisions of the law, VA promulgated 
regulations.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  The Act and implementing regulations essentially 
eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  

They also include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist the claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the record, the Board finds that the passage of 
the VCAA and its implementing regulations does not prevent 
the Board from rendering a decision on the appellant's appeal 
at this time, as all notification and development action 
needed to render a fair decision has, to the extent possible, 
been accomplished.  

Through the RO determination, Statement of the Case, and 
various correspondence from the RO, the appellant has been 
notified of the law and regulations governing entitlement to 
the benefit he seeks, the evidence which would substantiate 
his claim, and the evidence which has been considered in 
connection with his appeal.  

Thus, the Board finds that the appellant has received 
sufficient notice of the information and evidence needed to 
support his claim, and provided ample opportunity to submit 
information and evidence.  

Moreover, because, as explained hereinbelow, there is no 
indication whatsoever that there is any existing, potentially 
relevant evidence to obtain (and the appellant has been asked 
whether there is any such evidence), any failure to fulfill 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
VA, is harmless.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159).  

The Board also finds that all necessary development has been 
accomplished.  Specifically, the appellant has not submitted 
any evidence which would require the RO to re-verify service 
with the service department and he has not contended that the 
his service was incorrectly verified.  Accordingly, there is 
no reasonable possibility that any further assistance would 
aid in substantiating the claim.

The RO has secured a response from the National Personnel 
Records Center (NPRC) for verification of military service.  
The claimant has not authorized VA to obtain any additional 
evidence.  The Board finds that the duty to assist the 
claimant with the development of his claim is satisfied.  
38 U.S.C.A. § 5103A (West 2002).  

Under these circumstances, the Board finds that the appellant 
is not prejudiced by the Board's consideration of the claim 
at this juncture.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

Analysis

In his July 2001 application for benefits, the claimant 
indicated that he was entitled to service connection for 
pulmonary tuberculosis and impaired hearing.  He noted on his 
claim form that the onset of his disabilities was April 1942 
and December 1941 respectively.  The claimant noted that he 
served from August 1941 to October 1945 in the U.S. Armed 
Forces and from January 1948 to July 1949 in the Philippine 
Naval Patrol.  The claimant also stated that he was a 
prisoner-of-war (POW) from April 1942 to August 1942.  In 
tandem with his application, the claimant submitted VA Form 
10-0048, Former POW Medical History, a Certification from the 
U.S. Army indicating the award of a POW medal, and a 
Certification from the Assistant Adjutant General dated in 
March 1992 as proof of service.  

Upon request by the RO to the service department, the NPRC 
provided verification on March 2002 that the claimant had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
U. S. Armed Forces.  

Service-connected disability compensation is payable to a 
veteran for disability resulting from an injury or disease 
incurred or aggravated in active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2002).  
Generally, a "veteran" is a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).

Service as a Philippine Scout, with certain exceptions, is 
included for pension, compensation, dependency and indemnity 
compensation and burial allowances.  Service in the 
Commonwealth Army of the Philippines from and after the dates 
and hours when called into service of the Armed Forces of the 
United States by orders issued from time to time by the 
General Officer, U.S. Army, pursuant to the Military Order of 
the President of the United States dated July 26, 1941, is 
included for compensation benefits, but not for pension 
benefits.  Service department certified recognized guerrilla 
service, and unrecognized guerrilla service under a 
recognized commissioned officer (only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts)), or the Commonwealth Army, is 
included for compensation benefits, but not for pension or 
burial benefits.  38 U.S.C.A. § 107; 38 C.F.R. § 3.40.  
Active service will be the period certified by the service 
department.  38 C.F.R. § 3.41.

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions:  (1) The evidence is a 
document issued by the service department; (2) the document 
contains needed information as to length, time and character 
of service; and, (3) in the opinion of VA the document is 
genuine and the information contained in it is accurate.  
38 C.F.R. § 3.203(a).  The United States Court of Appeals for 
Veterans Claims (Court) has held that the Secretary has 
lawfully promulgated regulations making service department 
findings "binding on the VA for purposes of establishing 
service in the United States Armed Forces."  Manibog v. 
Brown, 8 Vet. App. 465 (1996).

In this case, the claimant did not submit service department 
evidence, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, in support of his claim.  Therefore, as noted 
above and as required by VA regulation, the RO requested 
verification of service from the service department.  The 
NPRC certified in its response in March 2002 that the 
claimant did not have any verified Philippine service for 
purposes of establishing eligibility for VA benefits.  As 
noted above, this finding is binding on VA.  38 C.F.R. § 
3.203; Manibog v. Brown, 8 Vet. App. 465..  Moreover, in a 
July 2002 Memorandum for File, the service department's 
finding that the claimant did not have valid military service 
was confirmed.  The claimant has provided no further evidence 
that would warrant a request for re-certification from the 
service department.  See Sarmiento v. Brown, 7 Vet. App. 80, 
85 (1994).

Accordingly, the Board finds that the eligibility for VA 
benefits based on service is not established.  38 U.S.C.A. § 
101(2); 38 C.F.R. §§ 3.40, 3.41, 3.203.  The appeal is 
therefore denied.  


ORDER

Eligibility for VA benefits is not demonstrated.  The appeal 
is denied.  



______________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

